 

 

Case 2:20-cr-00015-Z-BR Document 798 Filed 09/17/20 Page 1 OWS. pistaioEtCeuRE

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT CQURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION SEP | 7 2020
UNITED STATES OF AMERICA CLERK, US. DISTRICT COURT
By fA
Plaintiff, § Deputy
§
V. § 2:20-CR-15-Z-BR-(33)
§
SERVIANO RIOJAS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 2, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Serviano Riojas filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Serviano Riojas was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Serviano Riojas; and ADJUDGES Defendant Serviano Riojas guilty of Count One of the
superseding information in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

ip saa —

MATZHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

SO ORDERED, September _/ 7, 2020.
